 372DECISIONSOF NATIONALLABOR RELATIONS BOARDStern MadeDress Co.,Inc.andJoint Boardof Cloak,Shirt and Dressmakers Union,International La-dies Garment Workers Union,AFL-CIO. Case 1-CA-9776June 10, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn January 8, 1975, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions only to the extent consistentherewith.The Board has long held that it will not effectuatethe purposes of the Act to require an employer tobargain in a unit consisting of only one employee.Virginia-CarolinaChemical Corporation,104 NLRB69 (1953).Here, even having affirmed all theAdministrative Law Judge's findings of fact, we notethaton all critical dates the appropriate unitconsisted of only one employee.A short summary of the findings of the, Administra-tive Law Judge will indicate why we must reverse inthiscase.According to the Administrative LawJudge, in 1968, Respondent closed down its opera-tion and became inactive, though its corporate shellremained in existence. Prior to its closing in 1968,Respondent was a member of the Boston ApparelGuild, an employer association that maintainedcollective-bargaining relationswith the Union. Inearly 1969, Respondent resumed operations as adressmanufacturer and hired one employee, AdaQuintiliana, a samplemaker and a union member.Respondent informed the Union that it was hiringQuintiliana for alteration and seamstress work (i.e.,nonbargaining unit work). In fact, Quintiliana wasused as a samplemaker, which was a bargaining unitjob. In February 1973, upon learning of Respon-dent's operating as a dress manufacturer, MiltonKaplan,manager of the Joint Board, met withHarold Starkman, Respondent's president. Kaplaninformed Starkman that because of his resumption ofdressmaking operations he would have to becomepart of the union contract. Kaplan told Starkmanthat a new, contract was then being negotiated andthat he would have to sign it when negotiations hadbeen completed. Starkman informed Kaplan that hewould sign the new agreement when it was ready.InMarch 1973, Respondent hired Sam Lauria.Lauria was a union member and performed cuttingwork, also bargaining unit work. However, Lauriavoluntarily quit Respondent's employ on July 27,1973.According to testimony credited by the Adminis-trative Law Judge, in August 1973, Kaplanagain metwith Starkman and explained the various provisionsof the new contract. Starkman assured Kaplan thathe would sign the agreement as soon as writtencopies were available.Early in January 1974, Kaplan telephoned Stark-man and told him that the new contract was readyfor Starkman's signature. Starkman told Kaplan thathe would not sign the contract.The Administrative Law Judge based his 8(a)(5)fording on Starkman's refusal to sign the writtenagreement in January 1974. However, in August1973,when Starkman agreed to sign the newlynegotiated contract,Respondent had only onebargaining unit employee. Again, in January 1974,when Starkman refused to sign the written agree-ment,Respondent had only one bargaining unitemployee.There is no contention that Lauria'sdeparture was other than a voluntary resignation.Also, based on the record before us, we cannotconclude that Respondent's reduction in force is onlytemporary.We note that between Respondent'sresuming operations in 1969 and the hearing dates inOctober 1974, Respondent has had a one-man unit atall times except for Lauria's employ for 4 months in1973.Therefore, inasmuch as the Board will notrequire an employer to bargain in a unit consisting ofonly one employee, we shall dismiss the complaint initsentirety.Westinghouse Electric Corporation,179NLRB 289 (1969).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.218 NLRB No. 66 DECISIONSTATEMENT OF THE CASESTERN MADE DRESS CO., INC.III.THEALLEGED UNFAIR LABOR PRACTICESA.The FactsROBERT E. MULLIN, Administrative Law Judge: Thiscasewas heard on October 29-30, 1974,inBoston,Massachusetts,pursuant to a charge duly filed and served,'and acomplaint issued on May 30, 1974. The complaintpresentsquestionswhether the Respondent violatedSection 8(a)(1) and (5) of the National LaborRelationsAct, as amended.In its answer,and amended answer, theRespondent conceded certain facts with respect to itsbusinessoperations, but denied all allegations that it hadcommitted unfair labor practices.At the trial, all parties were represented by counsel. Allwere given full opportunity to examine and cross-examinewitnessesand to file briefs. At the conclusion of the trial,oral argument was had by all parties. Briefs were submittedby the General Counsel on December 12, and by theRespondent on December 16, 1974.Upon the entire record in the case, including the briefs ofcounsel,and from observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Massachusetts corporation. At thetime of hearing it had its principal place of business atWaltham,Massachusetts,where it is engaged in themanufacture, sale, and distribution of maternity andsportswear wearing apparel. In the course and conduct ofitsbusiness the Respondent purchases and transports ininterstate commerce large quantities of cloth and shipsfrom its plant in interstate commerce substantial quantitiesof wearing apparel. It receives goods valued in excess of$50,000 annually from points outside the Commonwealthof Massachusetts and ships goods valued in excess of$50,000 annually to points outside that State. Upon theforegoing facts, the Respondent acknowledges, and I find,that Stern Made Dress Co., Inc., is engaged in commercewithin the meaning of the Act.IL THELABOR ORGANIZATION INVOLVEDJoint Board of Cloak,Shirt and Dressmakers Union,International Ladies Garment Workers Union,AFL-CIO,herein Union or Joint Board,is a labor organization withinthe meaning of the Act.iThe charge was filed on April 19, 1974.2Stork-Time, however, bought from other suppliers as well and did notrely solely on Stern Made for its merchandise. The Union did not claim torepresentanyof the Stork-Time employees.3As the result of an acquisition made some years earlier SternMade alsohad a collective-bargaining agreementwith the New England DistrictCouncil of the Garment Workers. This came about in 1962 when SternMade bought Jess Sharaf Company, a partnership operated by Starkman'smother-in-lawand brother-in-law Thereafter, Stern Made continued this373Harold Starkman testified that since 1956 he has beenthe president and sole owner of the Respondent. Prior tothat time the corporation had been held and managed overan extended period by his father-in-law. For many yearsthe company, as a member of the Boston Apparel Guild,herein Guild, an employer association, maintained collec-tive-bargainingrelationswith the Union.On taking over control and management of the Respon-dent in 1956, Starkman moved the plant from its locationin Boston to a building in South Boston which he and hiswife owned. The Respondent remained in business at thatlocation with approximately 35 employees until about June1968.In 1968, and following a series of business reverses,Starkman found that his corporation was on the verge ofinsolvency.He thereupon laid off all employees, sold themachinery and equipment, and closed the plant in SouthBoston.For some months thereafter, Stem Made wascompletely inactive.However, the corporation was notdissolved. Starkman testified that he. kept the corporateshell in existence because it had a large tax loss to realize.In the meantime, Starkman's wife was a substantialstockholder in, and the operator of, Stork-Time, a chain ofretail shops which specialized in maternity clothing. Mrs.Starkman owned 25 percent of the stock in Stork-Time, abrother held another 25 percent, and an uncle owned theremaining 50 percent. Prior to that time in 1968 whenStarkman closed the South Boston plant, Stork-Time was aprimary retail outlet for maternity wear manufactured byStem Made.2In the pre-1969 period Stem Made had a union-shopcontract with the Joint Board.3 This required the manufac-turer to make quarterly payments to the Union's healthand welfare funds based on a certain percentage of grosspayroll.4At the time when Starkman' closed his plant theCompany owed these funds a total of over $2,100.Starkman testified that he notified 'Philip Kramer, thenmanager of the Joint Board, that Stern Made "was goingout of the dress business" 5 and that he thereafternegotiated an adjustment which reduced the Union's claimby $1,000.Several terms common to the garment industry whichappear' in the record need definition. In this connection,Milton Kaplan, the incumbent manager of the Joint Board,testified credibly and without contradiction, as follows: Amanufacturergenerally has his own factory in which thematerials are cut and thereafter stitched together, pressed,and finished. Sometimes he contracts out various phases,or all, of the work tocontractors. A contractorruns his ownfactory where he manufacturesgarmentsfor sale to jobbersbusiness asStemMadeDress Co., d/b/a Jess Sharaf.The latter had acontract with the NewEngland DistrictCouncil ofthe GarmentWorkerswhich itmaintained until mid-1968 when theSouth Boston plant wasclosed.4These payments were actuallymade tothe Union's UnemploymentSeveranceBenefitsFund, the Health and Welfare Fund,and the RetirementFund.In 1968,the required payments were about 12 percent of theemployer's gross payroll for each quarter.5The quotation is from Starkman's testimony. 374DECISIONSOF NATIONAL LABORRELATIONS BOARDand jobber manufacturers.A jobber manufactureris, ineffect, a middle man who purchases garments finished byother manufacturers and resells them to retail outlets .6Early in 1969 Starkman resumed operations as a dressmanufacturer and by use of Stem Made as the corporateshell.Although the collective-bargaining agreement withthe Union still had another year to run, the Union was notnotified that the Respondent had resumed operations. Thistime,Stem Made did not open a complete factory. Instead,Starkman hired only one employee as a samplemaker, didthe design work himself, and secured the services of LindaSportswear, a contractor, to perform the actual manufac-ture of thedresses.For a time he had a small amount offloor space at a location in New Bedford, Massachusetts.Although he and the samplemaker worked there, Starkmanused the Stork-Time office in Boston as the Company'sbusiness address. Starkman estimated that he remained inNew Bedford for about a year and a half, after which timehe secured factory space in Waltham, Massachusetts, andrelocated there. StemMade was still using the latterpremisesat the time of the hearing. After moving toWaltham, Stem Made continued as a dress manufacturerwith the same arrangement as it had in New Bedford, withonly one or two employees, other than Starkman himself.There it relied on various contractors, including LoganSportswear, to manufacture the dresses which it sold. Sinceabout 1970, Stem Made also has had showroom space inNew York City for the promotion of its products.Starkman testified that when the Respondent resumedoperations in 1969 it was as a nonunion dress manufactur-er.He was no longer in contact with the association andwas not represented in ' its collective bargaining with theJoint Board. The first and, for a time, the only employeewhom Stem Made had was Ada Quintiliana. She had beenan employee of the Respondent formanyyears before theclosure in1968. She was also a longtime member of theUnion. Early in 1969, Starkman requested permission fromthe Joint Board to hire Quintiliana. Kaplan, manager ofthe Joint Board, credibly, and without contradiction,testified that Starkman told him that he wanted Quintilianafor alteration,or seamstress,work in the Stork-Time storesand that it was on that basis and as an accommodation tothe employee-member that permission was granted by theUnion for her employment.? It was undenied that from thetime of her hire she performed no alteration work forStork-Time, but worked -instead for Stem Made as asamplemaker.This, of course, was a bargaining unit job inthemanufacturing process. The Respondent regularlymade the requisite payments on her behalf to the Union'sbenefit funds.In sodoing it used stationery which it hadused prior to the closure of the South Boston plant.However, the Stork-Time address, was stamped on theletterhead, and, on the bottom of some sheets, where there6Occasionally,however, a jobber manufacturer may also manufacturesome of the garments himself.7To protect her rights to a union pension and the Joint Board's healthand welfare benefits,itwas necessary for a nonunion employer to secure theUnion's approval before hiring such an employee.Of course,throughout heremployment,the employer was required to make the regular quarterlypayments to the Union's funds to provide coverage for the employee underthe Union's benefit plans.8 Jesse Drucker,administrator of funds for the Joint Board,testified thatappeared a reference to a "Boston factory" those wordswere crossed out.A conventional provision in the Joint Board's collective-bargaining agreement with manufacturers allows theUnion to audit the books of the manufacturer with a viewto ascertaining,inter alia,the amounts paid to contractors.In the event both the manufacturer and the contractorhave a contract with the Union, the Joint Board's contractrequires that the manufacturer make all the fringe benefitpayments due the Union for employees of the contractingshop. In the event the union contractor is working for anonunion jobber manufacturer, then the contractor mustmake such payments himself.During the latter part of 1972, or early in 1973, theUnion audited the books of Logan Sportswear and foundthat the latter had been doing a substantial amount ofwork for Stem Made.8 Kaplan testified that this was thefirst knowledge that the Union had of the Respondent'sreturn, to the dress manufacturing business. As a result,Kaplan telephoned Starkman and asked that he meet withhim at the Joint Board office.Themeeting occurred about the second week inFebruary 1973.9 It was undenied that a substantial portionof this meeting involved a discussion of the Respondent'sliability to the Union for fringe benefit payments arisingout of its relationship with Logan Sportswear. Starkman,withmany years' experience in the garment industry,conceded that he was fully aware of this longstanding rule.Kaplan testified as follows:At the outset of theconference he told Starkman, "I see you are back inbusiness, Harold, and you are back in manufacturing." Tothis Starkman responded, "I am just making a few littlethingsformy store."Whereupon Kaplan told him"according to our figuresit is morethan a few little thingsfor your store. You are backin business,you have got to bepart of the agreement again." Starkman's reply was thatthat would be "no problem." According to Kaplan, he toldStarkman that, since the current agreement with theBoston Apparel Guild was expiring on February 15 andnegotiations on a new contract had begun, it would bemeaninglessto have him sign before the new agreementhad been worked out. Kaplan testified that Starkmanpointed out that, although he was no longer a member oftheGuild,StemMade could be considered as anindependent union shop. According to Kaplan, he assuredStarkman that as soon as the new agreement was ready hecould sign it, and that the latter thereupon stated `,`noproblem. When the agreement is ready I will sign it."Starkman acknowledged that at this meeting he admittedthat the Company owed the Union money on the fringebenefit payments which should have been made on thework done for Stem Made by Logan Sportswear. Hetestified that the Respondent had started subcontractingwhen a nonunion manufacturer dealswitha union contractorshop the JointBoard,of course, is able to audit only the union shop.9Neither Kaplannor Starkmancould fix the exact dateof their meeting.Kaplan testified that it was "around the second week" in February.Starkmanthought thatitwas in mid-February,or later. Subsequent to themeeting Kaplan wrote Starkmana letter dated February 15, 1973, in whichhe referredto "our recent meeting."The letter provides substantialcorroboration of Kaplan's testimony that the meeting occurred early in themonthof February. STERN MADE DRESS CO., INC.withLoganin 1971; that under the terms of theirarrangement SternMade supplied the samples, thepatterns, and the piece goods; and that from these Logancut and made the garments. According to Starkman, forseveralmonths, Logan, a union contractor, paid the JointBoard the cost of the fringe benefits performed on SternMade work. Starkman testified, however, that sometime-in1972 Logan informed him that because of its own financialproblems it would be better if Stem Made paid directly tothe Union all fringe benefits that were due.According to Starkman, he suggested to Kaplan at thismeeting that the Union agree to a compromise settlementof the amount owed, but that Kaplan was adamant andinsisted that the Company would have to pay the bill infull.11°Starkman conceded that Kaplan told him at thistime that the Union was investigating every contractorwith whom Stem Made had done business and that theUnion would bill him for the entire amount of the fringebenefit payments due. Starkman testified that he finallyagreed to pay the Union $400 a month and that he furtheragreed to stay current with his fringe benefit obligations.Starkman denied that he agreed to sign the union contractor that there was any discussion of the upcomingnegotiations. On cross-examination, however, he concededthat Kaplan raised the subject and asked that he sign theJointBoard agreement. According to Starkman, afterKaplan told him that he would have to sign the agreement,he closed the subject for the time being with the comment"Let's put that off' and the matter was left at that stage.At the trial, Starkman denied that he agreed to sign theJoint Board contract. According to his testimony, at thattime he was veryanxious to get Kaplan's permission to hirea cutter, one Simone Lauria, that Lauria would not comewith Stern Made unless the Union granted permission, andthat Stern Made promised- to pay the Union $400 a month"in exchange ... [for] the right to hire Sam Lauria." 11From Kaplan's testimony and a review of correspond-ence between the parties immediately after the Februarymeeting it is evident that the Respondent agreed to makethe $400-per-month payment solely for the liquidation ofthe Union's claim for unpaid fringe benefits due on worksenttoLoganSportswear and other contracting shops. In aletter dated February 15, 1973, Kaplan wrote:Dear Mr.Starkman:As per our recent meeting at the Union Office, 33Harrison Avenue, Boston, you agreed to 'pay $400 permonth, effective 2/1/73 in order to liquidate the fringebenefits due for work sent to your contracting shops.Fringes are due for the following:Arlene May Co., 7/20-8/27/71 - $334.98Piccento Sportswear Co., 4/7-9/13/72 - $585:18Logan, Sportswear Co., 4/1/71-6/30/72 - $5,253.52Total - $6,168.68In addition, you agreed to pay your currentobligations. The above amounts are subject to audit.10 The amount due the Union on work done by Logan Sportswear was inexcess of $5,000.375Very truly yours,Milton Kaplan,ManagerIn a letter dated February 23, the Respondent questionedcertain figures in the Union's earlier letter and asked thatthe records be corrected accordingly.The entire letter read as follows:Boston Joint Board33 Harrison AvenueBoston, Mass. 02111Att.Mr.Milton KaplanDear Sir:With reference to your letter of February 15, we areenclosing herewith check for $400.00on account offringe benefits due for work done by our contractors.[Emphasis supplied.]In checking our records, we find that on Arlene MayCo., fringe benefits of 12-1/2% were added to theircharges and were paid by us. We are enclosing copy ofone of their bills showing this item as added and paid.Also,on Logan Sportswear Co. we paid them$50790.35 for work done from 4/1/71-6/30/72, at 10%,amount due is $5079.03.We shall appreciate it if you will change your records.Yours very truly,STERN MADE DRESS CO. INC.(sgd) Edith Goldman forH.M. StarkmanEnc.Kaplan testified that the subject of Lauria was not raiseduntilMarch,when Starkman telephoned to requestpermission to hire that individual, a cutter working forLogan Sportswear.According to Kaplan, he assuredStarkman that the Union had no objection. Lauria, in fact,was hired by Stem Made on March 19, 1973, to work as acutter in the Respondent's shop in Waltham. At the timeLauria was earning $5 an hour working for Logan andStarkman paid him the same wage when he came to workfor Stem Made. Starkman conceded that Lauria was acompetent worker, but not outstanding. It is inconceivablethat Starkman would have agreed to pay the Union $400 amonth simply to secure Lauria's services. From Kaplan'stestimony and a review of the correspondence between theparties immediately after the February meeting it isevident, and I find, that the subject of Lauria was neverraised at that time and that the Lauria matter was notdiscussed until Starkman and Kaplan had a telephoneconversation in March. Not only was Starkman's testimo-ny incredible in his assertion that at the February meetinghe promised the Union $400 a month solely for the right to11The quotation is from Starkman's testimony. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDhire a cutter, it was similarly incredible in his declarationthat at the same time he did not promise Kaplan that hewould resume collective-bargaining relations with theUnion. On the basis of the foregoing findings and thedemeanor of the witnesses at the hearing, it is myconclusion that at the meeting in February, in addition tocommitting the Respondent to pay $400 a month toliquidate its financial obligation to the Union for workdone in contract shops before February 1973, Starkmanalso promised that the Respondent would make furtherpayments to the Union for fringe benefits owing on currentcontractswith contractors and that, when the newcollective-bargaining agreement was negotiated betweenthe Joint Board and the Guild, Stem Made would sign it asan independent union shop.As found earlier, Lauria began work for the Respondenton March 19, 1973. Since Ada Quintiliana continued on asthe samplemaker, the Respondent then had two membersof the Union in its employ. Both Kaplan and Starkmantestified that throughout the spring and summer of 1973theRespondentmade all the requisite fringe benefitpayments to the Union for the coverage of both Quintilia-na and Lauria. Starkman testified that after Quintilianastarted her employment she frequently had an assistantwho spent most of her time working on patterns.12 Kaplantestified,and his testimony was corroborated- by thelanguage of a collective-bargaining agreement between theJoint Board and the Boston Apparel Guild, that the unitdescription in their conventional contract covered bothcutters and samplemakers.Although the Respondent agreed in February 1973 topay the Joint Board $400 monthly, it does not appear thatthese payments were forthcoming promptly. In a letterdated April 2, 1973, Jesse Drucker, administrator of fundsfor the Joint Board, wrote Starkman to complain that nopayments had been made on that obligation. From therecord it appears that although the Respondent regularlymade the fringe benefit payments for both Lauria andQuintiliana, the payments of $400 a month pursuant to theagreementmade in February were slow in coming.Drucker testified that the last check for $400 was receivedon August 27, 1973. On-the latter date the Respondent alsomade the last fringe benefit payment on behalf of SimoneLauria. Lauria had quit working for Stem Made on July27, 1973.According to Kaplan, when Starkman agreed in Febru-ary to accept the Joint Board contract with the Guild hepointed out to him that this meant Stem Made was then aunion shop and obligated to make fringe benefit paymentson work that was then being done for the Company incontracting shops. In the record these were referred to as"current payments." Kaplan testified that in August heasked Starkman to meet with him at the Union's office andthat Starkman did so. According to Kaplan, he sought thismeeting to protest the Respondent's delinquency as to its"current payments" and also to inform Starkman that theGuild and the Joint Board had agreed in substance on theterms of a new collective-bargaining agreement althoughthe contract had not yet been reduced to writing. Kaplan12From Starkman's testimony it would appear that none of Quintiliana'sassistants remained an employeefor verylong. He characterized them as atestified that, after he explained the various provisions ofthe new agreement with the Guild, Starkman assured himthat he would sign it when the written version becameavailable and that in the meantime he would resumemaking the "current payments." Kaplan's testimony as tothismeeting was corroborated by Drucker who testifiedthat he was present throughout most of the conference.Starkman, on the other hand, denied having any meetingwith Kaplan and Drucker in August 1973, and he deniedhaving discussed anything about a contract with Kaplan atthat time. He further denied that he agreed to sign a unioncontract onanyoccasion in August 1973. Upon considera-tion of the foregoing testimony and the demeanor of thewitnessesit ismy conclusion that Kaplan and Starkmandidmeet at the Union's office in August, as Kaplantestified,and that both Kaplan and Drucker testifiedcredibly as to the discussion which ensued.Starkman acknowledged that during August he did havea telephone conversation with Kaplan. According toStarkman, Kaplan telephoned him after Lauria left his jobatStemMade_ and the -Company quit paying fringebenefits for him. Starkman testified that at this time he toldKaplan that he had paid the union assessments because hewanted Lauria as a cutter and when the Union gave Lauriapermission to secure other employment he saw no reasonfor continuing the payments. According to Starkman,Kaplan tried to raise the subject of a contract in theirtelephone conversation, but that he refused to discuss thematter.Kaplan testified that' this telephone call wasinitiated by Starkman after Lauria left Stem Made foranother job and that it was solely concerned withStarkman's dismay about Lauria's departure. According toKaplan, in-this conversation Starkmanberated both himand the Union and alleged that they,,had caused him tolose Lauria's services.Early in. January 1974, Kaplan telephoned- the Respon-dent.He testified that-when he reached Starkman on thetelephone he told him that the ,collective-bargainingcontract was then ready for his signature. According toKaplan, Starkman answered "look, I am not signing noagreement, get off my back, don't bother, me," andabruptly broke off the conversation. Starkman testifiedthat when Kaplan asked whether he would sign a, contract"I said, no, and . . . hung up without listening to-whateverhe said after that."According to Kaplan, the following week he telephonedStarkman again, calling the same number as previously.This time, however, the operator told him that the numberhad been changed and was nolonger, listed.Kaplancredibly testified that he made several other attempts tocontact Starkman by telephone, including a call to his NewYork showroom, but in each instance he was unsuccessfulandalthough he asked thatStarkmancall hide, back, hiscalls werenever returned.At the hearing the Respondent endeavored to establishthat the change to an unlisted telephone number for StemMade was effected to prevent Lauria, then an exemployee,from continuing 'his' practice of telephoning his formercolleagueswhile they were at work. However, on cross-succession of "girls out of designing school" whom he hired"for a fewmonths"at a time. STERN MADE DRESS CO., INC.377examination, Starkman conceded that the number waschanged after Kaplan's telephone call, that although hehad been in business since 1956 he had never had anunlisted number prior to January 1974, and finally, heacknowledged that although he had earlier testified that hedid it because of Lauria, "I didn't particularly care to talktoMilton [Kaplan] either." In view of the foregoing, it ismy conclusion that the Respondent resorted to an unlistedtelephone number to avoid the necessity of talking withKaplan.In a letter dated March 1, 1974, Edward Milano, thesupervisor for the New England Department of the Union,wrote as follows to Starkman:Dear Mr. Starkman:When you were under contract with this Union youwent out of business and, ostensibly, you were not tore-enter.Within a very short time you again went intobusiness and proceeded to operate as a non-Unionfirm. It has occurred' to me that this whole maneuvermight very well have been a subterfuge.There are laws in this country that forbid moving toescape a Union and my lawyers advise that we do haverecourse through the National Labor Relations Boardof the United States Government. They were inclinedto proceed, but I asked them to hold off until such timeasIcould discuss the whole matter with you.Consequently, I ask that you call me for the purpose ofdiscussion this whole matter.There is also the question of Health and Welfaremonies that you owe to the Boston Joint Board. I amtold that you made an agreement to pay Health andWelfare and subsequently reneged on the Agreement.Mr.Starkman, to avoid any difficulties, I suggestthat you call hie at your earliest convenience.Very truly yours,Edward MilanoNew England ' SupervisorThere was no evidence in the record that the Respondentever responded to the foregoing letter from Milano. OnApril 19, 1974, the Union filed the charge on which thecomplaint in the instant case is grounded.B.The Alleged Violations of Section 8(a)(5);Findings and ConclusionsWith Respect TheretoThe General Counsel alleges that in January 1974 theUnion requested that the Respondent bargain collectively,that it asked that the Respondent sign and be bound by thecontract entered into between the Joint Board and theGuild, that the Respondent had earlier agreed to sign thisagreement as an independent manufacturer, but that inJanuary 1974 the Respondent refused to do so, and that bythis conduct it violated Section 8(aX5) and (1) of the Act.These allegations are denied by the Respondent in theirentirety.1.The appropriate unit and the majority issueThe General Counsel alleged that all employees at theRespondent's plant in Waltham, including cutters, pres-sers, operators, finishers, examiners, cleaners, floor sample-makers, drapers, packers, push boys, piece goods workers,general workers, pickers, chargers, checkers, and receivers,but excluding all guards and supervisors as defined inSection 2(11) of the Act, constitute a unit appropriate forthe purpose of collective bargaining within the meaning ofSection 9(b) of the Act. The foregoing is a conventionalunit for a plant in the garment industry, and it is nowfound appropriate in the present case.The Union first sought recognition and bargaining inFebruary 1973 when Kaplan met with Starkman. At thattime Quintiliana, the samplemaker, was the only employeewhom the Respondent had,, but soon thereafter she wasjoined by Lauria, the cutter. Since the Union negotiatedthe employment of both Quintiliana and Lauria in theoriginal instance and the Respondent agreed to makefringe benefit payments on their behalf directly to the JointBoard funds, it is obvious that the Union was authorized torepresent' them. In January 1974, Quintiliana was the onlyemployee the Respondent had when Kaplan renewed theUnion's request for recognition and asked that Stern Madesign a contract. Accordingly, it is now found that theUnion had a majority in anappropriate unit when theUnion requested recognition.2.The refusal to bargainAt their initial meeting in February 1973, the Respon-dent agreed to make up all back payments owed the Unionon contract work which had been done by LoganSportswear and others. It further agreed to make currentpayments on work that would be done for it in othercontract shops.On cross-examination at the hearing,Starkman conceded that he agreed to pay the Joint Board$400 a month to liquidate his outstanding obligation forwork done at Logan Sportswear and also to stay currentwith his fringe benefit payments on work done in thefuture.When on the stand he was asked the followingquestions and gave the answers which appear below:Q.Why didn't you stay current [in payments onfurther work at contract shops ]?A.Well, I didn't - I agreed because I wanted thecutter. The cutter left and I didn't -Q.Why didn't you stay current with your obliga-tions to the Union?A.Because I didn't need to.Q.Didn't you agree to that.A. I know. I did.Q.You agreed, but you didn't do it?A.Right.sssQ.But,you did reneg on the agreement withregard to the current payments?A.Yes, I did. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Starkman denied that he agreed to a unionshop at thistime,as wasfound above, he assured Kaplanat their February meeting that when the new Joint Board-Guild agreement was ready the Respondent would sign itas anindependent.Moreover, that he was accepting aunionshop arrangement was implicit in his admittedagreementto keep up current payments to the Union onwork done for Stem Made in contract shop.In August 1973, when Kaplan contacted Starkman to tellhim that the industrywide agreement had been negotiatedand that all that remained was the necessity of having itprinted, Starkman reiterated his willingness to accept thatcontract and sign it.In January 1974, however, when Kaplan advised theRespondent that the agreement was then ready forsignature, Starkman refused to accept it. Since that timethe Respondent has refused to have anything further to dowith the Union and by resorting to an unlisted telephonenumber Starkman made it clear that he intended to remaininaccessibleto the bargaining agent.By such conduct, after having recognized the Union andhaving agreed to sign the new -agreement when it wasfinalized, the Respondent violated Section 8(a)(5) and (1).H. J. Heinz Company v. N.L.RB.,311 U.S. 514, 523-526(1941);N.L.R.B. v. Ogle Protection Service, Inc.,375 F.2d497, 500 (C.A. 6, 1967), cert. denied 389 U.S. 843;N.L.R.B.v.Huttig Sash & Door Company,362F.2d 217, 218 (C.A. 4,1966);Lozano Enterprises v. N.L.RB.,327 F.2d 814, 819(C.A. 9, 1964);The Standard Oil Co. v. N.L.R.B:,322 F.2d40,4445 (C.A. 6, 1963);N.L.R.B. v. WATE, Inc.,310 F.2d700 (C.A. 6, 1962);Lytron, Incorporated207 NLRB 554(1973);Amalgamated Meat Cutters, etc., Local 530, AFL-CIO (DuQuoin Packing Co.),202 NLRB 478 (1973);LocalUnion Nos. 938, et al., of the I.B.E. W., (Appalachian PowerCo.), 200 NLRB 850 (1972).CONCLUSIONS OF LAW-1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2.All employees at the Respondent's plant in' Walt-ham, Massachusetts,including cutters, pressers,operators,finishers, examiners, cleaners, floor samplemakers, drapers,packers, push boys, piece goods workers, general workers,pickers, chargers, checkers, and -receivers, but excludingguards and supervisors, constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b) ofthe Act.3.Since February 1973, including all times materialherein, the Union has been the exclusive representative, forthe purpose of collective bargaining within the meaning ofSection 9(a) of the Act, of all the employees in theaforesaid appropriate unit.4.By refusing, to bargain in good faith with the Unionand by refusing to execute the agreement reached by theJoint Board and the Guild in the summer of 1973, theRespondent has engaged in, and is engaging in, unfairlabor practices within themeaning of Section 8(a)(5) of theAct.5.By- said acts the Respondent has interfered with,restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, thereby engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices it will be recommended thatitbe ordered to cease and desist therefrom and to takecertainaffirmativeactiondesigned to effectuate thepolicies of the. Act. It will be recommended that, uponrequest of the Union, the Respondent sign the contractbetween the Joint Board and the Boston Apparel Guildwhich the Respondent agreed to sign in February andAugust 1973. If no such request is made by the Union, itwill be recommended that the Respondent be ordered tobargain collectively, upon request, with the Union as theexclusive representative of the employees in the appropri-ate unit, and, if an understanding is reached, embody suchunderstanding in a signed agreement.[Recommended Order omitted from publication.]